      CASE 0:18-cv-01196-WMW-KMM Document 28 Filed 01/18/19 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


    ProMove, Inc. and Logisys, Inc.,                    Case No. 18-cv-1196 (WMW/KMM)

                               Plaintiffs,
                                                  ORDER GRANTING IN PART AND
          v.                                      DENYING IN PART DEFENDANTS’
                                                       MOTION TO DISMISS
    Mark Siepman, Joseph Hammerslough,
    Sunset Transportation LV, Inc., and
    Tantara Transportation Group,

                               Defendants.


         Plaintiffs ProMove, Inc., and Logisys, Inc. (collectively, Plaintiffs), brought this

action against ProMove’s former employees Mark Siepman and Joseph Hammerslough

(the individual defendants) as well as Sunset Transportation LV, Inc., and Tantara

Transportation Group (the corporate defendants), asserting multiple claims, including

breach of contract, tortious interference with contract, and misappropriation of trade secrets.

Defendants collectively move to dismiss for lack of personal jurisdiction or, alternatively,

to transfer this case to the United States District Court for the District of Nevada.

Defendants’ motion to dismiss is granted in part and denied in part, and the motion to

transfer venue is denied.

                                       BACKGROUND 1

         ProMove is a Minnesota corporation with its principal place of business in Las


1
      The events addressed in this background section are alleged in Plaintiffs’ complaint,
and they are accepted as true for the purpose of this pending motion to dismiss. See
Blankenship v. USA Truck, Inc., 601 F.3d 852, 853 (8th Cir. 2010).
    CASE 0:18-cv-01196-WMW-KMM Document 28 Filed 01/18/19 Page 2 of 12



Vegas, Nevada. Logisys, an affiliate of ProMove, is a Michigan corporation with its

principal place of business in Chicago, Illinois.

       The individual defendants are residents of Las Vegas, Nevada, and former

employees of ProMove in Las Vegas. Tantara Transportation Group is a Michigan

corporation with its principal place of business in Canton, Michigan.                Sunset

Transportation LV, Inc., is a Nevada corporation with its principal place of business in Las

Vegas, Nevada. Both corporate defendants are direct competitors of ProMove.

       Prior to September 2012, the individual defendants owned and operated Lightning

Logistics, LLC, in Las Vegas. Logisys purchased Lightning Logistics and retained the

individual defendants as employees. The individual defendants, who were ProMove

employees for approximately five years, executed employment agreements with ProMove

that included confidentiality and non-compete clauses, as well as a choice-of-law and

forum-selection clause stating that each party to the agreement “irrevocably submits itself

to the non-exclusive personal jurisdiction of the Federal and State courts sitting in

Minnesota.”

       Plaintiffs allege that, while employed by ProMove, the individual defendants made

preparations to leave ProMove with the intent to begin employment with the corporate

defendants, including the solicitation of ProMove’s employees and customers on behalf of

the corporate defendants. Plaintiffs allege that the corporate defendants knowingly assisted

with this preparation. Plaintiffs also allege that, before leaving ProMove, Hammerslough

copied proprietary and confidential information from ProMove computers with the intent

to benefit himself, the corporate defendants, or both.


                                              2
      CASE 0:18-cv-01196-WMW-KMM Document 28 Filed 01/18/19 Page 3 of 12



                                        ANALYSIS

 I.     Defendants’ motion to dismiss for lack of personal jurisdiction

        Because Defendants move to dismiss for lack of personal jurisdiction, Plaintiffs

must make a prima facie showing that personal jurisdiction exists. K-V Pharm. Co. v. J.

Uriach & CIA, S.A., 648 F.3d 588, 591-92 (8th Cir. 2011). To do so, Plaintiffs must plead

sufficient facts to support a reasonable inference that the Defendants can be subjected to

jurisdiction within the forum state. Id. The evidentiary showing required at the prima facie

stage is minimal, Johnson v. Arden, 614 F.3d 785, 794 (8th Cir. 2010), but a plaintiff’s

prima facie showing is “tested, not by the pleadings alone, but by the affidavits and exhibits”

supporting and opposing the motion to dismiss, Dever v. Hentzen Coatings, Inc., 380 F.3d

1070, 1072 (8th Cir. 2004) (internal quotation marks omitted). When determining whether

personal jurisdiction exists, the Court views the evidence in the light most favorable to the

plaintiffs, resolving all factual conflicts in the plaintiffs’ favor. K-V Pharm., 648 F.3d at

592.

        Minnesota’s long-arm statute extends jurisdiction to the maximum limit permitted

by due process. Wessels, Arnold & Henderson v. Nat’l Med. Waste, Inc., 65 F.3d 1427,

1431 (8th Cir. 1995) (citing Minn. Stat. § 543.19). Because the Court applies state law

when determining the bounds of its personal jurisdiction, Walden v. Fiore, 134 S. Ct. 1115,

1121 (2014), the Court need only determine whether its exercise of personal jurisdiction

comports with due process, Wessels, 65 F.3d at 1431.

        Due process requires that a nonresident defendant have sufficient minimum contacts

with the forum state such that personal jurisdiction over the defendant does not offend


                                              3
    CASE 0:18-cv-01196-WMW-KMM Document 28 Filed 01/18/19 Page 4 of 12



“traditional notions of fair play and substantial justice.” World-Wide Volkswagen Corp. v.

Woodson, 444 U.S. 286, 292 (1980) (internal quotation marks omitted). To meet this legal

standard, a defendant must establish purposeful availment of the privilege of conducting

activities within the forum state, which in turn invokes the benefits and protections of the

forum state’s laws. Fastpath, Inc. v. Arbela Techs. Corp., 760 F.3d 816, 821 (8th Cir.

2014). When there are multiple defendants, the Court must assess each defendant’s

contacts with the forum state. Calder v. Jones, 465 U.S. 783, 790 (1984).

       Personal jurisdiction over a defendant may be general or specific. See Burger King

Corp. v. Rudzewicz, 471 U.S. 462, 473 n.15 (1985). Here, only specific jurisdiction is at

issue. 2 Accordingly, the alleged injury must have occurred in the forum state or have some

other connection to the forum state such that the defendant’s activities have been

purposefully directed toward the forum state. Steinbuch v. Cutler, 518 F.3d 580, 586 (8th

Cir. 2008) (citing Burger King, 471 U.S. at 472).

       The Court considers three primary factors when deciding whether it has specific

jurisdiction over the defendants: the nature and quality of such contacts with the forum

state, the quantity of contacts, and the relation of the cause of action to the contacts. K-V

Pharm., 648 F.3d at 592. Two secondary factors, the interest of the forum state in

providing a forum for its residents and the convenience of the parties, also are germane to



2
       A court may assert general jurisdiction over a defendant if the defendant’s contacts
are so “continuous and systematic” as to render the defendant “essentially at home” in the
forum state. Viasystems, Inc. v. EBM-Papst St. Georgen GmbH & Co., KG, 646 F.3d 589,
595 (8th Cir. 2011) (internal quotation marks omitted). Neither the contacts of the
individual defendants nor the contacts of the corporate defendants meet this standard.


                                             4
    CASE 0:18-cv-01196-WMW-KMM Document 28 Filed 01/18/19 Page 5 of 12



the Court’s specific jurisdiction analysis. Id. Ultimately, whether the Court has personal

jurisdiction over the defendants depends on the “totality of the circumstances.” Johnson,

614 F.3d at 794.

       A.     Individual Defendants

       Plaintiffs seek to establish a prima facie showing of personal jurisdiction over the

individual defendants based primarily on the employment agreements, which include a

forum-selection clause that prescribes that each contracting party submits to personal

jurisdiction in the state and federal courts of Minnesota.

       “Due process is satisfied when a defendant consents to personal jurisdiction by

entering into a contract that contains a valid forum selection clause.” Dominium Austin

Partners, L.L.C. v. Emerson, 248 F.3d 720, 726 (8th Cir. 2001). Here, however, the record

does not include signed copies of the employment agreements. Based on this omission,

Defendants argue that the forum-selection clause is not enforceable against them. But the

question before the Court is not whether the contracts are enforceable. Rather, for personal

jurisdiction, the central question is whether a defendant has purposefully availed itself of

the laws of the forum state. Fastpath, 760 F.3d at 821. The presence of a valid forum-

selection clause typically obviates the need to analyze a defendant’s contacts with a forum

state because the contract itself establishes the defendant’s voluntarily consent to personal

jurisdiction in the forum. See Rykoff-Sexton, Inc. v. Am. Appraisal Assocs., Inc., 469

N.W.2d 88, 90 (Minn. 1991) (“With consent, resort to the constitutional test for personal

jurisdiction is not required because the defendant obviously can reasonably anticipate being

haled into court after consenting to jurisdiction.” (internal quotation marks omitted)). The


                                              5
    CASE 0:18-cv-01196-WMW-KMM Document 28 Filed 01/18/19 Page 6 of 12



legal issue here is whether the individual defendants, through their employment

agreements, voluntarily consented to personal jurisdiction in Minnesota, not whether

signed copies of the employment agreements are in the record.

      Strong circumstantial evidence exists that the individual defendants voluntarily

consented to the terms of the employment agreements, including the forum-selection

clause. Before Logisys purchased Lightning Logistics in 2012, each individual defendant

executed a Letter of Intent with Beltmann Group Incorporated (BGI) 3 addressing the terms

of the sale.   According to the letter, BGI would structure acceptable employment

agreements for the individual defendants in light of the “importance of retaining key

employees of [Lightning Logistics] after the closing date.” When Paul Zagaria, the

executive vice president of BGI and ProMove, inquired of both individual defendants by

email whether they had signed their employment agreements, Hammerslough replied that

he had signed the agreement and that he would be willing to resend a copy to Zagaria. Both

individual defendants subsequently became employees of ProMove and continued in that

capacity for approximately five years.

      Moreover, other factors support the requisite “minimum contacts” for personal

jurisdiction. The individual defendants were ProMove employees for slightly less than five

years and, although there are no allegations that either traveled to Minnesota, both

individual defendants were employees of ProMove, a Minnesota company. They both

executed the Letter of Intent with BGI, also a Minnesota company. And that letter clearly



3
      BGI is an affiliate of the plaintiffs and is not a party to this case.


                                              6
    CASE 0:18-cv-01196-WMW-KMM Document 28 Filed 01/18/19 Page 7 of 12



displayed in the letterhead BGI’s Roseville, Minnesota address. Jeanne Considine, BGI’s

vice president of accounting, also stated by affidavit that each individual defendant

“submitted expense reports directly to Minnesota via Federal Express on at least [a]

monthly basis, and sometimes weekly.”        And these expense reports, as well as the

individual defendants’ paychecks, were processed in Minnesota.

       Based on the totality of the circumstances, when the evidence is viewed in the light

most favorable to Plaintiffs, Plaintiffs have made a prima facie showing that the individual

defendants voluntarily consented to personal jurisdiction in Minnesota through their

employment with ProMove. For these reasons, the Court denies Defendants’ motion to

dismiss for lack of personal jurisdiction with respect to each individual defendant.

       B.     Corporate Defendants

       Plaintiffs argue that the corporate defendants are also bound by the forum-selection

clause in the individual defendants’ employment agreements. At issue here is whether a

forum-selection clause in a contract to which the company is not bound is sufficient to meet

the due process requirements of personal jurisdiction.

       To advance its argument, Plaintiffs rely on Medtronic, Inc. v. Endologix, Inc., in

which Medtronic initiated a lawsuit against two former employees and their new employer,

Endologix, in Minnesota state court. 530 F. Supp. 2d 1054, 1055 (D. Minn. 2008). After

Endologix removed the action to federal court, Medtronic moved to remand the case to

state court, citing a forum-selection clause in the employees’ employment agreements. Id.

at 1056. Endologix opposed the remand, arguing that Endologix was not bound by the

forum-selection clause. Id. The district court disagreed, reasoning that the forum-selection


                                             7
    CASE 0:18-cv-01196-WMW-KMM Document 28 Filed 01/18/19 Page 8 of 12



clause in the employment agreements applied because Endologix was so “closely related

to the dispute” that it was foreseeable that Endologix would be bound by the clauses. Id.

The motion for remand was granted. Id. at 1059.

       The decision in Medtronic is distinguishable as the issue was not whether personal

jurisdiction existed, and there was no consideration of whether the “closely-related-party”

rationale satisfies constitutional due process for personal jurisdiction purposes. Without

more, the presence of a forum-selection clause in a contract to which the corporate

defendants were not parties, and of which they may have been completely unaware, is not

sufficient to establish personal jurisdiction over the corporate defendants.

       Plaintiffs also argue that the corporate defendants’ tortious conduct subjects them

to personal jurisdiction in Minnesota under the Calder “effects test.” See generally 465

U.S. at 789-91. Under this test, Plaintiffs argue, the Court may assert personal jurisdiction

over non-resident defendants who intentionally perform tortious acts for the purpose of

directing their consequences to the forum state. Johnson, 614 F.3d at 796. But the effects

test is narrowly construed. Id. at 797. And without additional contacts, the “mere effects”

of a defendant’s conduct felt in the forum state are insufficient to confer personal

jurisdiction. Id.

       Plaintiffs have not asserted that the corporate defendants engaged in direct and

intentional conduct such that the corporate defendants were aware that the effects of the

conduct would substantially impact Minnesota. Rather, Plaintiffs assert that the corporate

defendants “market themselves to residents of Minnesota via their websites.” Merely

maintaining a commercial website that does not specifically target residents of a forum


                                              8
      CASE 0:18-cv-01196-WMW-KMM Document 28 Filed 01/18/19 Page 9 of 12



state, however, is insufficient to confer personal jurisdiction. See, e.g., Bible & Gospel Tr.

v. Wyman, 354 F. Supp. 2d 1025, 1031 (D. Minn. 2005) (concluding that the operation of

a commercial website not specifically directed at Minnesota or its residents was insufficient

to confer personal jurisdiction under the effects test).

        Because Plaintiffs provide no evidence of any other contacts between the corporate

defendants and Minnesota, Plaintiffs have not made the requisite prima facie showing that

exercising personal jurisdiction over the corporate defendants would be proper. The

motion to dismiss for lack of personal jurisdiction is granted as to the corporate defendants.

II.     Defendants’ motion to dismiss under forum non conveniens or to transfer to
        the District of Nevada

        In light of the Court’s conclusion that personal jurisdiction exists over the individual

defendants, the Court must address the individual defendants’ alternative argument that the

complaint should be dismissed under the doctrine of forum non conveniens. But dismissing

this case under the common-law doctrine of forum non conveniens is not appropriate. “[A]

federal district court’s power to dismiss a case properly within its jurisdiction under the

common-law doctrine of forum non conveniens has been substantially eliminated by the

federal transfer of venue statute, 28 U.S.C. § 1404(a).” Bacon v. Liberty Mut. Ins. Co., 575

F.3d 781, 783 (8th Cir. 2009) (citing Norwood v. Kirkpatrick, 348 U.S. 29, 32 (1955)).

Although Section 1404(a) codified the “relevant factors” considered under the doctrine of

forum non conveniens, it eliminated the “harshest result” under the doctrine—outright

dismissal. Norwood, 348 U.S. at 32. If an alternative federal forum exists, a district court

does not have the power to dismiss this case. Bacon, 575 F.3d at 783.



                                               9
   CASE 0:18-cv-01196-WMW-KMM Document 28 Filed 01/18/19 Page 10 of 12



       In their reply memorandum—ostensibly in response to Plaintiffs’ argument that

dismissal under forum non conveniens is inapplicable—Defendants restyle their motion as

one to “transfer to a more appropriate venue,” as well as a motion to dismiss. As a general

rule, such arguments are not entertained when raised for the first time in a reply brief. See

Torspo Hockey Int’l, Inc. v. Kor Hockey Ltd., 491 F. Supp. 2d 871, 878 (D. Minn. 2007)

(citing Navarijo-Barrios v. Ashcroft, 322 F.3d 561, 564 n.1 (8th Cir. 2003)); see also LR

7.1(c)(3)(B) (“A reply memorandum must not raise new grounds for relief or present

matters that do not relate to the opposing party’s response.”). However, because Plaintiffs

addressed whether transfer is appropriate in their memorandum opposing the motion to

dismiss, and because the factors analyzed under Section 1404(a) are substantively the same

as those applied in an analysis of forum non conveniens, see Atl. Marine Constr. Co. v.

U.S. Dist. Court for W. Dist. of Tex., 571 U.S. 49, 61 (2013), the Court next addresses

whether transfer is appropriate in the interests of judicial economy.

       A district court may transfer a civil action, in the interests of justice, to any other

federal district court that has jurisdiction when doing so is “[f]or the convenience of parties

and witnesses.” 28 U.S.C. § 1404(a). A transfer of venue under Section 1404(a) “should

not be freely granted,” as federal courts “give considerable deference to a plaintiff’s choice

of forum.” Bae Sys. Land & Armaments L.P. v. Ibis Tek, LLC, 124 F. Supp. 3d 878, 884

(D. Minn. 2015) (internal quotation marks omitted). But a district court has much

discretion in deciding such motions. Id. It is the movant’s heavy burden to demonstrate

why a case should be transferred. Id.

       A district court in a typical case in which there is no applicable forum-selection


                                              10
   CASE 0:18-cv-01196-WMW-KMM Document 28 Filed 01/18/19 Page 11 of 12



clause “must evaluate both the convenience of the parties and various public-interest

considerations” when evaluating a motion to transfer venue under Section 1404(a). Atl.

Marine, 571 U.S. at 62. But the analysis changes when the parties’ contract contains a

valid forum-selection clause, which must be given “controlling weight in all but the most

exceptional cases.” Id. at 63 (internal quotation marks omitted). This is because “[w]hen

parties have contracted in advance to litigate disputes in a particular forum, courts should

not unnecessarily disrupt the parties’ settled expectations.” Id. at 66. The party resisting

enforcement of the forum-selection clause must establish that the forum for which the

parties bargained should be disregarded. See id. at 63.

       Here, Defendants reiterate their arguments that “Plaintiffs have failed to

demonstrate the existence of a binding agreement” containing a valid forum-selection

clause. But this argument does not account for the “heavy burden” that rests with

Defendants to demonstrate that transfer should be granted. Bae Sys., 124 F. Supp. 3d at

884.   At some point, the parties agreed to litigate disputes under the employment

agreements in Minnesota, under Minnesota law. In light of the strong circumstantial

evidence that the employment agreements were executed, the parties likely are bound by

the forum-selection clause. Should the Court transfer this case to Nevada, as Defendants

request, and the executed copies of the employment agreements were to surface during

discovery, the forum-selection clause likely would be enforced with a transfer back to this

District.

       The Court is mindful that, as Plaintiffs argue, a Minnesota forum is inconvenient

for the individual defendants, particularly Siepman, who has a medical condition that


                                            11
   CASE 0:18-cv-01196-WMW-KMM Document 28 Filed 01/18/19 Page 12 of 12



impedes his travel. The Court also acknowledges that several of the participants in this

case are located in Nevada, and that many of the events alleged in Plaintiffs’ complaint

took place there. But Defendants’ burden “may not be met simply by showing that the

[relevant factors] are evenly balanced or weigh only slightly in favor of transfer.” Id. at

884; see also Terra Int’l, Inc. v. Miss. Chem. Corp., 119 F.3d 688, 696-97 (8th Cir. 1997)

(“Merely shifting the inconvenience from one side to the other . . . is not a permissible

justification for a change of venue.” (internal quotation marks omitted)). Given the

presumptive enforceability of the forum-selection clause and the “considerable deference”

that the Court affords Plaintiffs’ choice of forum, Defendants have not carried their “heavy

burden” to demonstrate that the Court should transfer this case.

                                         ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED that Defendants’ motion to dismiss, (Dkt. 9), is DENIED with

respect to Defendants Mark Siepman and Joseph Hammerslough, GRANTED with respect

to Defendants Sunset Transportation LV, Inc., and Tantara Transportation Group, and

Plaintiffs’ complaint, (Dkt. 1), is DISMISSED WITHOUT PREJUDICE as to Sunset

Transportation LV, Inc., and Tantara Transportation Group.


Dated: January 18, 2019                                 s/Wilhelmina M. Wright
                                                        Wilhelmina M. Wright
                                                        United States District Judge




                                            12
